Action to recover damages for trespass on land. Upon issues submitted, the jury rendered the following verdict:
"1. Are the plaintiffs the owners in fee and entitled to the immediate possession of the lands embraced within the lines of Red A, Red B, Red C, Red D, and back along the Cheraw Road to Red A, as indicated on the map of the court survey in this case? Ans.: `Yes.'
"2. Have the defendants unlawfully and willfully trespassed thereon by cutting and removing timber and trees and doing injury to the growing crop? Ans.: `Yes.'
"3. What damages, if any, have the plaintiffs sustained by reason of such trespass? Ans.: `$65.00.'"
From judgment on the verdict, defendants appealed.
There was sufficient evidence to warrant submission of the case to the jury upon all the issues raised by the pleadings. Appellants' assignments of error based upon exceptions to the charge to the jury cannot be sustained. They principally relate to statements of contentions not called to the court's attention at the time (S. v. Herndon, 211 N.C. 123,189 S.E. 173). The exception to the ruling of the court in permitting certain witnesses to be sworn and tendered is without merit. This was a matter within the discretion of the trial judge. Issues of fact have been determined by the jury adversely to the defendants, and in the trial we find
No error. *Page 839